     ROBERT L. MEZZETTI II (SBN 114282)
 1
     Rob@mezzettilaw.com
 2   MAUREEN PETTIBONE RYAN (SBN 245438)
     Maureen@mezzettilaw.com
 3   CHRISTOPHER R. MEZZETTI (SBN 282287)
     Chris@mezzettilaw.com
 4
     MEZZETTI LAW FIRM, INC.
 5   31 East Julian Street
     San Jose, California 95112
 6   Telephone (408) 279-8400
 7   Facsimile (408) 279-8448

 8
 9   Attorneys for Plaintiff
     JOANNE S. SILIN
10
11                                 UNITED STATES DISTRICT COURT
12                               NORTHERN DISTRICT OF CALIFORNIA
13                                         SAN JOSE DIVISION
14
     JOANNE S. SILIN,                            )   Case Number: 5:18-cv-00781 BLF
15                                               )
          Plaintiff,
16                                               )   STIPULATION OF DISMISSAL [FRCP
     v.                                          )   41(a)(1)(A)(ii)] AND ORDER OF
17                                               )   DISMISSAL
     INSTANT POT, a Canadian company;            )
18   AMAZON.COM LLC, a Delaware limited          )   Judge: Hon. Beth Labson Freeman
     liability company; and DOES 1 through 99,
19   inclusive,                                  )
                                                 )   Complaint Filed: February 6, 2018
20        Defendants.                            )   Trial Date: February 10, 2020
                                                 )
21
                                                 )
22                                               )
                                                 )
23                                               )
24                                               )
                                                 )
25                                               )
                                                 )
26
27
28

     STIPULATION OF DISMISSAL                                        Case No. 5:18-cv-00781 BLF

                                                      1
 1          Plaintiff Joanne S. Silin and Defendants Instant Brands, Inc. and Amazon.com, Inc., hereby
 2   stipulate under Federal Rule of Civil Procedure 41(a)(1)(A)(ii) that this action be dismissed with
 3   prejudice as to all claims, causes of action, and parties, with each party bearing that party’s own
 4   attorney’s fees and costs.
 5
 6   Dated: November 16, 2018                        MEZETTI LAW FIRM, INC.
 7
                                               By:      /s/ Robert L. Mezzetti, II
 8                                                          Robert L. Mezzetti, II
 9                                                          Christopher R. Mezzetti
                                                            Maureen Pettibone Ryan
10                                                          Attorneys for Plaintiff Joanne S. Silin
11
     Dated: November 16, 2018                        ALPER & McCULLOCH
12
13
                                               By:       /s/ Dean A. Alper
14                                                         Dean A. Alper
                                                           Attorney for Defendants Instant Brands, Inc. and
15                                                         Amazon.com, Inc.
16
                                                     DENTONS US LLP
17
18   Dated: November 16, 2018                  By:_____/s/ Steven H. Frankel_____________________
19                                                       Steven H. Frankel
                                                         Attorney for Defendant Instant Brands, Inc.
20
21
22                                              CERTIFICATION

23          I, Robert L. Mezzetti, II, am the ECF user whose ID and password are being used to file this

24   Stipulation in compliance with Local Rule 5-1(i)(3). I hereby attest that the concurrence of the filing of

25   this document has been obtained from each of the other signatories indicated by a conformed signature

26   (/s/) within this document.

27
     DATED: November 16, 2018                                      By:   /s/ Robert L. Mezzetti, II
28                                                                         Robert L. Mezzetti, II
     STIPULATION OF DISMISSAL                                              Case No. 5:18-cv-00781 BLF

                                                          2
                                              ORDER OF DISMISSAL
 1
             Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
 2
     IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS, DISMISSED WITH PREJUDICE as
 3
     to all claims, causes of action, and parties, with each party bearing that party’s own attorney’s fees and
 4
     costs. The Clerk is directed to close the file.
 5
 6
 7
            1RYHPEHU
     DATED: ________________, 2018                     ______________________________________
 8
                                                            Honorable Beth Labson Freeman
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION OF DISMISSAL                                             Case No. 5:18-cv-00781 BLF

                                                           3
